Offense, rape; penalty, life imprisonment in the penitentiary.
The appellant is a negro, the prosecutrix a white girl. About the date alleged in the indictment prosecutrix with a male escort was in an automobile in the edge of the woods near the City of Houston. The couple was approached by a negro identified by prosecutrix as appellant, who told them they were trespassers and that the land was posted. With a drawn knife he forced the two to accompany him into the interior of the woods. The male escort of prosecutrix *Page 69 
was left behind at the bidding of appellant and prosecutrix at the point of a knife was forced to accompany him. On the journey through the woods, which covered a distance of about a mile, a group of young boys was passed by the couple. Passing out of sight, prosecutrix was brutally ravished, according to her testimony, by appellant. She was corroborated in part by the boys, who saw them pass and by officers who visited the scene of the crime shortly thereafter. Others gave testimony of the presence of appellant in this general vicinity, which also tended to corroborate her testimony.
Appellant's defense was an alibi, supported by the members of his family and some neighbors.
All of appellant's bills of exception were filed too late for consideration and the only question presented for review is the sufficiency of the evidence. This we regard as abundantly sufficient to sustain the verdict of the jury.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.